Citation Nr: 1433442	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  09-01 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected lumbar strain.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from November 1966 to October 1986. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran's claims file is currently under the jurisdiction of the VA RO in Seattle, Washington.

In February 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge, a transcript of which has been associated with the electronic records.

The Board's review includes the paper and electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At the February 2013, some confusion over the nature and elements of the claim were expressed, particularly as regards direct versus secondary service connection.  To clarify the claim and the evidence and information needed to substantiate the claim under various theories of entitlement, complete notice should be afforded the Veteran.  He has not previously been provided notice of the information and evidence needed to substantiate and complete a claim of entitlement to service connection on a secondary basis, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  Such notice must be provided.  38 U.S.C.A. § 5103.

A May 2012 VA examiner opined that it is less likely than that the left knee medial meniscus tear is proximately due to or the result of the service-connected lumbar strain.  The examiner noted that the two disorders are not related, but did not address a Baker's cyst diagnosed by an April 2012 magnetic resonating imaging (MRI) scan of the left knee, nor did the examiner address aggravation between any left knee disorder and the service-connected lumbar strain.  Further, as per the Veteran's testimony, the question of whether any current knee disorder may be a neurological manifestation of the lumbar spine disability has not been squarely addresses.  Therefore, another VA examination is necessary.

The May 2012 VA knee examination report shows that the Veteran has been being treated by Dr. Phipps and that he was planning to undergo a meniscus repair in June 2012.  The AOJ should obtain these records as well as asking the appellant to identify all current treatment for his left knee disorder and lumbar strain.  Moreover, the AOJ should obtain any additional records from the Walla Walla VA Medical Center from August 2013 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of the information and evidence needed to substantiate and complete a claim of secondary service connection, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  

2.  Ask the Veteran to identify all treatment for his left knee disorder and lumbar strain and obtain all identified records.  

Take necessary actions to obtain complete treatment and surgical records from Dr. Phipps.  

Obtain all records from the Walla Walla VA Medical Center, and all associated clinics, from August 2013 to the present.

3.  Thereafter, schedule the Veteran for a VA examination determine the nature and etiology of any current left knee disorder.  The claims folder must be reviewed in conjunction with the examination.  All indicated tests must be accomplished, and the examiner must identify all current left knee diagnoses.  The presence of a Baker cyst and/or a meniscal tear must be specifically addressed.  

The examiner must state whether the Veteran has a neurological disorder of or impacting the left knee.

The examiner must also opine as to whether any currently diagnosed left knee disorder (to include orthopedic and/or neurological impairments) is at least as likely as not caused or aggravated by the service-connected lumbar strain.

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

